DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN109300956B.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re claim 9, CN109300956B discloses a substrate (100); an array layer disposed on the substrate (100), wherein the array layer comprises a display area (AA) and a non-display area (NA) surrounding the display area (Fig. 2), a plurality of specific recesses (210) are formed on a surface of the array layer away from the substrate (100), the plurality of specific recesses are separated from each other and are arranged in a matrix or rows and columns in the non-display area (Fig. 2); an electroluminescent layer (630) disposed on the array layer; and a thin film encapsulation layer (700) disposed on the electroluminescent layer (630) and covering the electroluminescent layer (Fig. 7), wherein the thin film encapsulation layer (700) extends into the specific recesses (210) and fills the specific recesses (Fig. 7), and special structures which engage with each other are formed at a position corresponding to the specific recesses (Fig. 7).
Re claim 10, CN109300956B discloses wherein the array layer comprises an array sub-layer (110) and a first inorganic film layer (200) that are sequentially disposed on the substrate (100), and the specific recesses (210) are formed on a surface of the first inorganic film layer (200) away from the substrate (100); and the thin film encapsulation layer (700) comprises a second inorganic film layer, an organic film layer, and a third inorganic film layer that are sequentially disposed on the electroluminescent layer (([0094]) and the third inorganic film layer (43) extends into the specific recesses (50) and fills the specific recesses, and the special structures which engage with each other are formed at the position corresponding to the specific recesses ([0094]).
Re claim 12, CN109300956B discloses wherein the non-display area comprises a first side, a second side opposite to the first side, a third side, and a fourth side opposite to the third side; and at least one specific recess (210) is formed on the first side, at least one specific recess is formed on the second side, at least one specific recess is formed on the third side, and at least one specific recess is formed on the fourth side (Fig. 2).
Re claim 13, CN109300956B discloses wherein the specific recesses are arranged in a regular matrix in the non-display area (Fig. 2).
Re claim 14, CN109300956B wherein distances between each two adjacent specific recesses are the same, and numbers of the specific recesses arranged in each row are the same, and numbers of the specific recesses arranged in each column are the same (Fig. 2, [0043]).
Re claim 17, CN109300956B discloses wherein special structures comprise: the specific recesses (210) disposed on the surface of the array layer away from the substrate (100); and a plurality of specific protrusions (tops of recesses) disposed on a surface of the thin film encapsulation layer (700) near the substrate (100), wherein the specific protrusions are arranged in one-to-one correspondence with the specific recesses (Fig. 7), a shape of the specific protrusion matches a shape of the specific recess, and the specific protrusions fill the specific recesses such that the special structures which engage with each other are formed (Fig. 7).
Re claim 19, CN109300956B discloses providing a substrate (100) and forming an array layer (110/200) on the substrate (100), wherein the array layer comprises a display area (AA) and a non-display area (NA) surrounding the display area (Fig. 2); forming a plurality of regular recess (210) on a surface of the array layer away from the substrate (100); changing a shape of the regular recess to form a specific recess (210) (Fig. 1); sequentially forming an electroluminescent layer (630) and a thin film encapsulation layer (700) on the array layer; and filling the specific recess (210) with the thin film encapsulation layer (700) to form special structures which engage with each other (Fig. 7).

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a diameter of one of the specific recesses gradually decreases along a direction from the substrate to the thin film encapsulation layer, and special structures which engage with each other are formed at a position corresponding to the specific recesses in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-8 are also allowed as they depend from an allowed base claim.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein the specific recesses are arranged in an irregular matrix in the non-display area, as recited in claim 15;
wherein distances between each two adjacent specific recesses are different, and numbers of the specific recesses arranged in different rows are different, and numbers of the specific recesses arranged in different columns are different, as recited in claim 16; 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        September 13, 2022